ORDER

PER CURIAM.
Maurice Scott (Scott) appeals the judgment entered upon a jury verdict convicting him of two counts of statutory rape in the first degree.
In his sole point on appeal, Scott alleges the trial court abused its discretion when it overruled his objections and allowed the State to admit J.T.’s deposition as substantive evidence of guilt in its case-in-chief. Scott contends Rule 25.16 supersedes Section 491.075 and prevents the State from using a deposition at trial. Scott further contends the time, content, and circumstances of J.T.’s deposition did not provide sufficient indicia of reliability to admit it at trial. We find no error and affirm.
An extended opinion would have no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 30.25(b) Mo. R.Crim. P. (2012).